Citation Nr: 0000665	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-00 947	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for conjunctivitis and 
residuals of a foreign body in the left eye.  

3.  Entitlement to service connection for the residuals of an 
injury to the coccyx (tailbone).  

4.  Entitlement to service connection for tinea pedis.  

5.  Entitlement to service connection for the residuals of a 
right sternoclavicular injury, to include a strain of the 
right shoulder and trapezius.  

6.  Entitlement to service connection for a right knee 
disability.  

7.  Entitlement to service connection for a left knee 
disability.  

8.  Entitlement to service connection for a low back 
disorder.  

9.  Entitlement to service connection for  right ankle 
strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran's service has not been adequately verified, as 
will be explained below.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
RO.  In October 1998, the veteran appeared and gave testimony 
at a hearing before a hearing officer at the RO.  A 
transcript of the hearing is of record.  


REMAND

There is a DD Form 214 of record showing that the veteran had 
active service from October 15, 1992 to October 14, 1996, 
with 7 years, 3 months and 19 days of prior active service.  
Included among the veteran's service dental records is an 
additional copy of the above noted DD Form 214, along with a 
copy of DD Form 215.  This latter form shows a corrected date 
of discharge from service of January 14, 1997.  

In February 1997, the RO sent the service department a VA 
form requesting complete verification of service.  To the 
extent that the response from the service department is 
intelligible, it verifies service from October 15, 1992 to 
January 14, 1997, fails to verify any earlier period of 
service and further states that separation documents are not 
on file at this time.  The response is dated February 28, 
1997.  

The rating action of November 1998 reflects that service 
connection is currently in effect for seven disorders.  Five 
are rated noncompensably disabling, and two are each 
evaluated as 10 percent disabling.  At that time, the RO 
determined that the correct effective date for the award of 
compensation benefits was October 15, 1996.  The RO 
determined that the day following discharge from service was 
October 15, 1996, instead of January 15, 1997.  

The nine issues now on appeal all involve claims of 
entitlement to primary service connection.  The Board will 
not proceed to further address these issues until all dates 
of service have been properly verified.  The Board has noted 
that service medical records currently in the claims folder 
date from a pre-enlistment examination in July 1984.  

The case is REMANDED for the following action:

1.  The RO should verify all periods of 
service prior to October 15, 1992 with 
the National Personnel Records Center 
(NPRC).  The RO should further verify 
with the NPRC the correctness of the 
veteran's discharge from his most recent 
period of service as being January 14, 
1997, as distinguished from October 15, 
1996.  

2.  When the above action is completed, 
the RO should then review the case to 
determine whether the veteran's claims 
may be granted.  If any claims remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given a reasonable opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
appropriate.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to procure clarifying data.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


